Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 26, 2017,
is made by and among FB FINANCIAL CORPORATION, a Tennessee corporation (the
“Company”), and the Purchasers listed on Exhibit A hereto, together with their
permitted transferees (each, a “Purchaser” and collectively, the “Purchasers”).

RECITALS:

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act.

B. The Purchasers desire to purchase and the Company desires to sell, upon the
terms and conditions stated in this Agreement, 4,806,710 shares of Common Stock.

C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 7.

AGREEMENT

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE OF SECURITIES

1.1    Purchase and Sale of Securities. At the Closing, the Company will issue
and sell to each Purchaser, and each Purchaser will, severally and not jointly,
purchase from the Company, the number of shares of Common Stock (the “Shares”)
set forth opposite such Purchaser’s name on Exhibit A hereto. The purchase price
for each Share shall be $33.00 (the “Purchase Price”).

1.2    Payment. At the Closing, each Purchaser will pay the Purchase Price set
forth opposite its name on Exhibit A hereto by wire transfer of immediately
available funds in accordance with wire instructions provided by the Company to
the Purchasers not later than 5:00 p.m., Eastern time, on the second Business
Day immediately preceding the Closing Date. The Company will instruct its
transfer agent to credit each Purchaser (in the name of such Purchaser or its
nominees in accordance with its delivery instructions) the number of Shares set
forth on Exhibit A (and, upon request, will deliver stock certificates to the
Purchasers representing the Shares) against delivery of the Purchase Price on
the Closing Date.

1.3    Closing Date. The closing of the transaction contemplated by this
Agreement will take place on June 1, 2017 (the “Closing Date”) and the closing
(the “Closing”) will be held at the offices of Alston & Bird LLP, One Atlantic
Center, 1201 West Peachtree Street, Suite 4900, Atlanta, GA 30309-3424 or at
such other time and place as shall be agreed upon by the Company and the
Purchasers hereunder of a majority in interest of the aggregate Shares.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to each Purchaser and each Placement Agent as of the
date hereof and as of the Closing Date that:

 

1



--------------------------------------------------------------------------------

2.1    Organization and Qualification.

(a)    The Company is duly incorporated, validly existing and in good standing
under the laws of the State of Tennessee, with full corporate power and
authority to own, lease and operate its properties and conduct its business as
currently conducted as disclosed in the SEC Documents. The Company is duly
qualified to do business and is in good standing under the laws of each other
jurisdiction in which the nature of the business conducted by it or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not reasonably be
expected to have a Material Adverse Effect.

(b)    Each Subsidiary of the Company is duly incorporated (or organized) and is
validly existing as a corporation or other organization (or, in the case of
FirstBank (the “Bank”), as a state bank) in good standing under the laws of the
jurisdiction of its incorporation (or organization), with power and authority to
own, lease and operate its properties and conduct its business as disclosed in
the SEC Documents. Each Subsidiary is duly qualified as a foreign corporation
(or other organization) to do business and is in good standing under the laws of
each other jurisdiction in which the nature of the business conducted by it or
property owned or leased by it makes such qualification necessary, except where
the failure to be so qualified or in good standing, as the case may be, could
not reasonably be expected to have a Material Adverse Effect. The Company does
not own, directly or indirectly, any corporation, association or other entity
other than the Subsidiaries listed in Exhibit 21.1 to the Company’s most recent
Annual Report filed on Form 10-K.

2.2    Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the Transactions and to issue the Shares in accordance with the
terms hereof. The execution, delivery and performance of this Agreement by the
Company and the consummation by it of the Transactions have been duly authorized
by the Company’s Board of Directors (or a duly appointed and authorized
committee thereof) and no further consent or authorization of the Company, its
Board of Directors, or its stockholders is required. This Agreement has been
duly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.

2.3    Capitalization. The authorized capital stock of the Company, as of
May 25, 2017, consisted of 75,000,000 shares of Common Stock, $1.00 par value
per share, of which 24,160,643 shares were issued and outstanding and 7,500,000
shares of Preferred Stock, no par value per share, none of which is outstanding.
All of the issued and outstanding shares of Common Stock have been duly
authorized, validly issued, fully paid, and nonassessable and have been issued
and sold in compliance with all federal and state securities laws. None of the
outstanding shares of Common Stock was issued and sold in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
Subsidiaries other than those described in the SEC Documents. The descriptions
of the Company’s equity incentive plans, and the equity awards granted
thereunder, set forth in the SEC Documents accurately and fairly present the
information required to be shown with respect to such plans and awards. The
Company’s Amended and Restated Certificate of Incorporation, as amended (the
“Certificate of Incorporation”), as in effect on the date hereof, and the
Company’s Amended and Restated Bylaws (the “Bylaws”) as in effect on the date
hereof, are each filed as exhibits to the SEC Documents and no amendment or
modification of either the Certificate of Incorporation or the Bylaws has been
approved by, or has been presented to, the shareholders or the Board of
Directors of the Company. There are no securities or instruments issued by or to
which the Company is a party containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares.

2.4    Issuance of Securities. The offer and sale of the Shares have been duly
and validly authorized and, the Shares upon issuance and sale to the Purchasers
in accordance with the terms of this Agreement, will be duly and validly issued,
fully paid and non-assessable and will not be subject to preemptive rights,
rights of first refusal or other similar rights of any securityholder of the
Company or any other Person.

 

2



--------------------------------------------------------------------------------

2.5    Compliance with Laws.

(a)    The Company and each Subsidiary has been and is in compliance with all
applicable laws, rules and regulations (including, without limitation, all
applicable regulations and orders of, or agreements with, the Board of Governors
of the Federal Reserve System (the “Federal Reserve”), the Federal Deposit
Insurance Corporation (“FDIC”), the Tennessee Department of Financial
Institutions, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act (“CRA”), the Home Mortgage Disclosure Act, all other
applicable fair lending laws or other laws relating to discrimination, the Bank
Secrecy Act, Title III of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“USA PATRIOT Act”), the Currency and Foreign Transaction Reporting Act of 1970,
as amended, and the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency or
body), except where failure to be so in compliance could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(b)    The Company and the Bank have no knowledge of any facts and
circumstances, and has no reason to believe that any facts or circumstances
exist, that could cause the Bank (i) to be deemed not to be in satisfactory
compliance with the CRA and the regulations promulgated thereunder or to be
assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”, (ii) to be deemed to be operating in violation, in any material
respect, of the Bank Secrecy Act of 1970 (or otherwise known as the “Currency
and Foreign Transactions Reporting Act”), the USA PATRIOT Act, or any order
issued with respect to the Money Laundering Laws, or (iii) to be deemed not to
be in satisfactory compliance, in all material respects, with all applicable
privacy of customer information requirements contained in any federal and state
privacy laws and regulations as well as the provisions of all information
security programs adopted by the Bank.

(c)    Since December 31, 2012, the Company, the Bank and each of their
respective Subsidiaries have filed all material reports, registrations and
statements, together with any required amendments thereto, that it was required
to file with the Federal Reserve, the FDIC, and any other applicable federal or
state securities or banking authorities. All such reports and statements filed
with any such regulatory body or authority are collectively referred to herein
as the “Company Reports.” As of their respective dates, the Company Reports
complied in all material respects with all the rules and regulations promulgated
by the Federal Reserve, the FDIC, and any other applicable federal or state
securities or banking authorities, as the case may be.

(d)    As of March 31, 2017, each of the Company and the Bank met or exceeded
the standards necessary to be considered “well capitalized” under the Federal
Reserve’s definition and under the FDIC’s regulatory framework for prompt
corrective action, respectively.

(e)    None of the Company, the Bank or any of their respective Subsidiaries is
a party or subject to any formal or informal agreement, memorandum of
understanding, consent decree, cease-and-desist order, order of prohibition or
suspension, written commitment, supervisory agreement or other written statement
as described under 12 U.S.C. 1818(u) with, or order issued by, or has adopted
any board resolutions at the request of, the Federal Reserve, the FDIC, or any
other bank regulatory authority that imposes any restrictions or requirements
not generally applicable to bank holding companies or commercial banks, nor has
the Company, the Bank or any of their respective Subsidiaries been advised by
any bank regulatory authority that it is considering issuing, initiating,
ordering, or requesting any such agreement, memorandum of understanding, consent
decree, cease-and-desist order, order of prohibition or suspension, written
commitment, supervisory agreement or other written statement.

(f)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, the Bank and each of its Subsidiaries
has properly administered all accounts for which it acts as a fiduciary,
including accounts for which it serves as a trustee, agent, custodian, personal
representative, guardian, conservator or investment advisor, in accordance with
the terms of the governing documents, applicable federal and state law and
regulation and common law. Neither the Bank nor any of its Subsidiaries or any
of their respective directors, officers or employees has committed any breach of
trust or fiduciary duty with respect to any such fiduciary account that could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect. Except as could not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, the accountings
for each such fiduciary account are true and correct and accurately reflect the
assets of such fiduciary account.

 

3



--------------------------------------------------------------------------------

(g)    The deposit accounts of the Bank are insured by the FDIC up to the legal
maximum, the Bank has paid all premiums and assessments required by the FDIC and
the regulations thereunder and no proceeding for the termination or revocation
of such insurance is pending or, to the knowledge of the Company, threatened.

2.6    No Conflicts; Government Consents; No Defaults and Permits.

(a)    The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the Transactions will not (i) conflict
with or result in a violation of any provision of its Certificate of
Incorporation or Bylaws or the organizational documents of any of its
Subsidiaries or require the approval of the Company’s stockholders, (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, mortgage, deed of trust, loan agreement
or other instrument to which the Company or any of its Subsidiaries is a party
or by which the Company or any of its Subsidiaries is bound or to which any of
the property or assets of the Company or any of its Subsidiaries is subject, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including, without limitation, United States federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which the Company or its securities are subject, including,
without limitation, the rules and regulations of the NYSE) applicable to the
Company, except in the case of clauses (ii) and (iii) only, for such conflicts,
breaches, defaults, and violations as could not reasonably be expected to have a
Material Adverse Effect.

(b)    The Company is not required to obtain any consent, approval,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self regulatory agency in order for it
to execute, deliver or perform any of its obligations under this Agreement in
accordance with the terms hereof, or to issue and sell the Shares in accordance
with the terms hereof other than such as have been made or obtained, and except
for the registration of the Shares under the Securities Act pursuant to
Section 6 hereof, any filings required to be made under federal or state
securities laws, and any required filings or notifications regarding the
issuance or listing of additional shares with NYSE, which filings and/or
notifications will be made prior to Closing or if permitted by such laws in the
prescribed period after Closing.

(c)    Neither the Company nor any Subsidiary is (i) in violation of its
Certificate of Incorporation, Bylaws, or other organizational documents, (ii) in
violation of any statute, law, rule, regulation, order, decree of any court or
governmental agency or body having jurisdiction over the Company or any of the
Subsidiaries, or (iii) in default in the performance of any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or in any agreement, indenture, lease or other
instrument to which the Company or any of the Subsidiaries is a party or by
which any of them or any of their respective properties may be bound, except, in
the case of clauses (ii) and (iii), where any such violation or default,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(d)    The Company and each of its Subsidiaries has all franchises, permits,
licenses, and any similar authority (collectively, “Permits”) necessary for the
conduct of its business as now being conducted by it and as currently proposed
to be conducted as disclosed in the SEC Documents, except for such franchise,
permit, license or similar authority, the lack of which could not reasonably be
expected to have a Material Adverse Effect. The Company and each Subsidiary is
in compliance with the terms and conditions of all such Permits and all such
Permits are valid and in full force and effect. Neither the Company nor any of
its Subsidiaries has received any actual notice of any proceeding relating to
revocation or modification of any such franchise, permit, license, or similar
authority except where such revocation or modification could not reasonably be
expected to have a Material Adverse Effect.

2.7    SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since the Company’s initial public offering of the Company’s
Common Stock, pursuant to the reporting requirements of the Exchange Act (all of
the foregoing filed prior to the date hereof and all exhibits included therein
and financial statements and schedules thereto and documents (other than
exhibits) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”). The Company is eligible to register its Common
Stock for resale using Form S-1 promulgated under the Securities Act. True and
complete copies of the SEC Documents are available through the SEC’s website at
www.sec.gov. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act or the Securities
Act, as the case may be, and the rules and regulations of the SEC promulgated
thereunder applicable to the SEC Documents, and none of the SEC

 

4



--------------------------------------------------------------------------------

Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the Financial Statements and the related notes complied in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. The Financial Statements
and the related notes have been prepared in accordance with accounting
principles generally accepted in the United States, consistently applied, during
the periods involved (except (i) as may be otherwise indicated in the Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes, may be condensed or
summary statements or may conform to the SEC’s rules and instructions for
Reports on Form 10-Q) and fairly present in all material respects the
consolidated financial position of the Company as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments). All disclosures contained in the SEC Documents that
constitute non-GAAP financial measures (as defined under the Securities Act and
the Exchange Act) comply in all material respects with Regulation G and Item
10(e) of Regulation S-K, as applicable. To the Company’s knowledge, no person
who has been suspended or barred from being associated with a registered public
accounting firm, or who has failed to comply with any sanction pursuant to Rule
5300 promulgated by the PCAOB, has participated in or otherwise aided the
preparation of, or audited, the financial statements, supporting schedules or
other financial data filed with the SEC as a part of the SEC Documents. All
material agreements that were required to be filed as exhibits to the SEC
Documents under Item 601 of Regulation S-K (collectively, the “Material
Agreements”) to which the Company or any Subsidiary of the Company is a party,
or the property or assets of the Company or any Subsidiary of the Company are
subject, have been filed as exhibits to the SEC Documents (other than the final
and executed amendment to the definitive stock purchase agreement with respect
to the Clayton Banks Acquisition dated May 26, 2017 (the “Clayton Banks
Acquisition”), the material terms of which are reflected in the Investor
Presentation, which such amendment will be filed by the Company with the SEC
prior to Closing). All Material Agreements are valid and enforceable against the
Company and/or a Subsidiary of the Company, as applicable in accordance with
their respective terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, and (ii) as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. The Company is not in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as could not reasonably be expected to have a Material Adverse Effect.
The Company has not received a notice of termination nor is the Company
otherwise aware of any threat to terminate any of the Material Agreements.

2.8    Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any of its consolidated Subsidiaries, is made known to
its chief executive officer and chief financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s disclosure controls and procedures as of the end of the period
covered by the most recently filed quarterly or annual periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed quarterly or annual periodic report under the Exchange Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, (i) there have been no significant
changes in the Company’s internal control over financial reporting (as such term
is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal control over financial reporting or (ii) the Company has not been
advised of any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of the Subsidiaries.

2.9    Accounting Controls. The Company and each of its Subsidiaries has made
and keeps books, records and accounts, which, in reasonable detail, accurately
and fairly reflect the transactions and dispositions of the assets of the
Company and its Subsidiaries. Except as disclosed in the SEC Documents, the
Company maintains a system of internal accounting controls designed to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

5



--------------------------------------------------------------------------------

2.10    Absence of Litigation. As of the date hereof, other than as disclosed in
the SEC Documents, there is no action, suit, proceeding or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the Company’s knowledge, threatened against the Company
or any of its Subsidiaries that if determined adversely to the Company or any of
its Subsidiaries could reasonably be expected to have a Material Adverse Effect.
Neither the Company, any of its Subsidiaries, nor any director or officer
thereof, is or has been the subject of any action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to the Company or any of its Subsidiaries other than as
disclosed in the SEC Documents. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC of
the Company, any of its Subsidiaries or any current or former director or
officer of the Company or any of its Subsidiaries relating to the Company or any
of its Subsidiaries. Neither the Company nor any of its Subsidiaries has
received any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act and, to the Company’s knowledge, the SEC has not issued any such
order.

2.11    Intellectual Property Rights. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
the Company and its Subsidiaries own or possess adequate rights to use all
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses as currently conducted and as proposed to be
conducted, and the conduct of their respective businesses will not conflict in
any respect with any such rights of others. The Company and its Subsidiaries
have not received any notice of any claim of infringement, misappropriation or
conflict with any such rights of others in connection with its patents, patent
rights, licenses, inventions, trademarks, service marks, trade names, copyrights
and know-how.

2.12    Placement Agents. The Company has taken no action that would give rise
to any claim by any Person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the Transactions, except for
dealings with the Placement Agents, whose commissions and fees will be paid by
the Company.

2.13    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.

2.14    No Material Adverse Change. Since March 31, 2017, other than as
disclosed in the Investor Presentation (as defined herein) with respect to the
Company’s proposed acquisition of Clayton Bank and Trust and American City Bank
(the “Clayton Banks Acquisition”), and except as described or referred to in the
SEC Documents on or prior to the date hereof and except for cash expenditures in
the ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company or any of its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect. Since March 31, 2017, (i) there has not been any
dividend or distribution of any kind declared, set aside for payment, paid or
made by the Company on any class of capital stock, (ii) the Company has not
sustained any material loss or interference with the Company’s business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor disturbance or dispute or any action, order or decree of any
court or arbitrator or governmental or regulatory authority, and (iii) other
than as disclosed in the Investor Presentation with respect to the Clayton Banks
Acquisition, there have been no transactions entered into by, and no obligations
or liabilities, contingent or otherwise, incurred by the Company or any of the
Subsidiaries, whether or not in the ordinary course of business, which are
material to the Company and the Subsidiaries, considered as one enterprise.

2.15    The New York Stock Exchange. The Common Stock is listed on the New York
Stock Exchange (“NYSE”), and, to the Company’s knowledge, there are no
proceedings to revoke or suspend such listing or the listing of the Shares. The
Company is in compliance in all material respects with the requirements of NYSE
for continued listing of the Common Stock thereon and any other NYSE listing and
maintenance requirements.

 

6



--------------------------------------------------------------------------------

2.16    Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
Transactions. The Company further acknowledges that no Purchaser is acting as a
financial advisor or fiduciary of the Company (or in any similar capacity with
respect to the Company) with respect to this Agreement and the Transactions and
any advice given by any Purchaser or any of their respective representatives or
agents to the Company in connection with this Agreement and the Transactions is
merely incidental to such Purchaser’s purchase of the Shares. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the Transactions
by the Company and its representatives.

2.17    Accountants. RSM US LLP, who will have expressed or will express, as the
case may be, their opinion with respect to the audited financial statements and
schedules to be included as a part of any Registration Statement prior to the
filing of any such Registration Statement, are (i) independent accountants as
required by the Securities Act, the Exchange Act and the rules of the Public
Company Accounting Oversight Board (“PCAOB”) and (ii) in compliance with the
applicable requirements relating to the qualification of accountants under Rule
2-01 of Regulation S-X under the Securities Act. RSM US LLP is and at the time
it audited and reviewed such financial statements a registered public accounting
firm as defined by the PCAOB whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.

2.18    Insurance. The Company and each of its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes are prudent and customary for a
company (i) in the businesses and location in which the Company or such
Subsidiary is engaged, (ii) with the resources of the Company or such
Subsidiary, and (iii) at a similar stage of development as the Company or such
Subsidiary. Neither the Company nor any such Subsidiary has received any written
notice that the Company or such Subsidiary will not be able to renew its
existing insurance coverage as and when such coverage expires. The Company
believes it and each of its Subsidiaries will be able to obtain similar coverage
at reasonable cost from similar insurers as may be necessary to continue its
business.

2.19    Labor Disputes. No material labor dispute with the employees of the
Company or any of its Subsidiaries exists, or, to the knowledge of the Company,
is imminent. The Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any such Subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, individually or in
the aggregate, could be expected to result in a Material Adverse Effect. To the
Company’s knowledge, no executive officer of the Company is, or is now expected
to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s knowledge, the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any material liability with respect to any of the
foregoing matters.

2.20    Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor to the Company’s knowledge, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any such Subsidiary (i) used any corporate funds of the Company or any of its
Subsidiaries to give, agree, offer or promise to give any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) directly or indirectly given, agreed, offered or promised to give any
unlawful gift, contribution, payment, rebate, payoff, influence payment, bribe
or kickback to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of in any material respect
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, the
UK Bribery Act 2010, Laws enacted to comply with the UN Convention Against
Corruption and the OECD Anti-Bribery Convention, or any other anti-corruption or
anti-bribery Law or requirement applicable to the Company and each of its
Subsidiaries; (iv) directly, or indirectly through a third party, made, offered,
paid, authorized, facilitated, or promised any payment, contribution, gift,
entertainment, bribe, rebate, kickback, financial or other advantage, or
anything else of value, regardless of form or amount, for the purpose of
securing an improper advantage for the Company or any of its Subsidiaries;
(v) established or maintained any unlawful fund of monies or other assets of the
Company or any of its Subsidiaries; (vi) made any fraudulent entry on the books
and records of the Company or any of its Subsidiaries; (vii) been under
administrative, civil, or criminal investigation, indictment, suspension,
debarment, or audit (other than a routine contract audit) by any party, in
connection with alleged or possible violations of any Law that prohibits
bribery, corruption, fraud or other improper payments; or (viii) violated or is
in violation of the Currency

 

7



--------------------------------------------------------------------------------

and Foreign Transactions Reporting Act of 1970, as amended, the Bank Secrecy
Act, the USA PATRIOT ACT of 2001, the money laundering Laws of any jurisdiction
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental or regulatory authority
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any governmental or regulatory authority or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Money Laundering Laws
is pending or, to the knowledge of the Company, threatened. The Company and each
of its Subsidiaries and Affiliates have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

2.21    Private Placement. Neither the Company nor any of its Subsidiaries or
Affiliates, nor any Person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
offer and sale of the Shares under the Securities Act. Assuming the accuracy of
the representations and warranties of the Purchasers contained in Article 3
hereof, the issuance of the Shares are exempt from registration under the
Securities Act.

2.22    No Registration Rights. No Person has the right to (i) prohibit the
Company from filing a Registration Statement or (ii) other than as disclosed in
the SEC Documents, require the Company to register any securities for sale under
the Securities Act by reason of the filing of a Registration Statement except in
the case of clause (ii) for rights which have been properly waived. The granting
and performance of the registration rights under this Agreement will not violate
or conflict with, or result in a breach of any provision of, or constitute a
default under, any agreement, indenture, or instrument to which the Company is a
party.

2.23    Taxes. The Company and its Subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof, except with respect to any taxes that are currently
being contested in good faith and with respect to which appropriate reserves
have been made in accordance with GAAP or as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; the Company
and its Subsidiaries have set aside on their books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which the above referenced returns apply; and except as otherwise disclosed in
the SEC Documents, there is no tax deficiency that has been, or could reasonably
be expected to be, asserted against the Company or any of its subsidiaries or
any of their respective properties or assets, except for tax deficiencies that
could not, individually or in the aggregate, reasonable be expected to have a
Material Adverse Effect.

2.24    Real and Personal Property. The Company has good and indefeasible title
to, or has valid rights to lease or otherwise use, all material items of real
and personal property owned by it, free and clear of all liens, encumbrances,
claims and defects and imperfections of title except those that do not
materially interfere with the use or proposed use of such property by the
Company. Any real property and buildings held under lease by the Company or any
of its Subsidiaries are held under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or any such
Subsidiary.

2.25    Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the Transactions will not impose any
restriction on any Purchaser, or create in any party (including any current
stockholder of the Company) any rights, under any share acquisition, business
combination, poison pill (including any distribution under a rights agreement),
or other similar anti-takeover provisions under the Company’s charter documents
or the laws of its state of incorporation (other than those state antitakeover
laws described in the Company’s registration statement on Form S-1 (No.
333-213210) under the heading “Description of our Capital Stock”).

2.26    No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate the price
of the Common Stock or any other security of the Company to facilitate the sale
or resale of any of the Shares.

2.27    Related Party Transactions. Except with respect to the transactions
(i) that are not required to be disclosed and (ii) contemplated hereby to the
extent an Affiliate of any director purchases Shares hereunder, all transactions
that have occurred between or among the Company, on the one hand, and any of its
officers or directors, or any Affiliate or Affiliates of any such officer or
director, on the other hand, prior to the date hereof required to be disclosed
by applicable SEC rules and regulations have been disclosed in the SEC
Documents.

 

8



--------------------------------------------------------------------------------

2.28    Use of Proceeds. The Company shall use the net proceeds of the sale of
the Shares hereunder to fund the payment of the cash portion of the purchase
price pursuant to the proposed revised terms of the Clayton Banks Acquisition as
set forth in the Investor Presentation, if the Clayton Banks Acquisition is
consummated, and any remainder for general corporate purposes and, if the
Clayton Banks Acquisition is not consummated, the net proceeds shall be used for
general corporate purposes.

2.29    FINRA. All of the information provided to the Placement Agents or to
counsel for the Placement Agents by the Company, its counsel, its officers and
directors and the holders of any securities (debt or equity) or options to
acquire any securities of the Company in connection with the offering of the
Shares is true, complete, correct and compliant with FINRA’s rules, and any
letters, filings or other supplemental information, if any, provided to
Financial Industry Regulatory Authority, Inc. (“FINRA”) pursuant to FINRA rules
is true, complete and correct.

2.30    Environmental Laws. Neither the Company nor any of its Subsidiaries is
in violation of any statute or any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, production, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and the Company is not aware of any pending
investigation which might lead to such a claim.

2.31    ERISA. Each employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for
which the Company would reasonably be expected to have any liability (each, a
“Plan”) has been maintained in compliance with its terms and the requirements of
any applicable statutes, orders, rules and regulations, including but not
limited to, ERISA and the Code, except for noncompliance that could not
reasonably be expected to result in material liability to the Company or its
Subsidiaries; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan
excluding transactions effected pursuant to a statutory or administrative
exemption that could reasonably be expected to result in a material liability to
the Company or its Subsidiaries; (iii) no “reportable event” (within the meaning
of Section 4043(c) of ERISA) has occurred or is reasonably expected to occur
that either has resulted, or could reasonably be expected to result, in material
liability to the Company or its Subsidiaries; (iv) neither the Company nor any
ERISA Affiliate (as defined below) has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to an
employee benefit plan or premiums to the Pension Benefit Guaranty Corporation,
in the ordinary course and without default) in respect of an employee benefit
plan subject to Title IV of ERISA (including a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA); and (v) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that could reasonably be
expected to result in material liability to the Company or its Subsidiaries.
ERISA Affiliate means, with respect to the Company, any member of any group of
organizations described in Section 414 of the Code of which the Company is a
member.

2.32    Anti-Money Laundering Laws. The operations of the Company and each of
its Subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of all Money
Laundering Laws and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened.

2.33    Sanctions. None of the Company, any of its Subsidiaries or any officer
or director of either the Company or any such Subsidiary, nor, to the knowledge
of the Company, after due inquiry, any agent, employee, affiliate or person
acting on behalf of the Company or any of its Subsidiaries is or has been
(i) engaged in any services (including financial services), transfers of goods,
software, or technology, or any other business activity related to (A) Cuba,
Iran, North Korea, Sudan, Syria or the Crimea region of Ukraine claimed by
Russia (“Sanctioned Countries”), (B) the government of any

 

9



--------------------------------------------------------------------------------

Sanctioned Country, (C) any person, entity or organization located in, resident
in, formed under the laws of, or owned or controlled by the government of, any
Sanctioned Country, or (D) any person, entity or organization made subject of
any sanctions administered or enforced by the United States Government,
including, without limitation, the list of Specially Designated Nationals of the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), or by
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority (collectively, “Sanctions”) and the
Company will not directly or indirectly use the proceeds of this offering, or
lend, contribute or otherwise make available such proceeds to any of its
Subsidiaries, or any joint venture partner or other Person , for the purpose of
financing the activities of or business with any Person, or in any country or
territory, that currently is the subject to any U.S. sanctions administered by
OFAC or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction whether as underwriter,
advisor, investor or otherwise) of U.S. sanctions administered by OFAC;
(ii) engaged in any transfers of goods, technologies or services (including
financial services) that may assist the governments of Sanctioned Countries or
facilitate money laundering or other activities proscribed by United States Law;
(iii) is a Person currently the subject of any Sanctions; or (iv) located,
organized or resident in any Sanctioned Country.

2.34    Bank Holding Company Act. The Company is duly registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended, and
meets in all material respects the applicable requirements for qualification as
such. The activities of the Subsidiaries are permitted of subsidiaries of a bank
holding company under applicable law and the rules and regulations of the
Federal Reserve set forth in Title 12 of the Code of Federal Regulations. The
Bank holds the requisite authority to do business as a state-chartered bank with
banking powers under the laws of the State of Tennessee. The Bank has been duly
chartered and is validly existing as a Tennessee-chartered commercial bank. The
Bank is the only depository institution that is a Subsidiary of the Company and
the Bank is a member in good standing of the Federal Home Loan Bank System. The
activities of the Bank are permitted under the laws and regulations of its
jurisdiction of organization.

2.35    Investor Presentation. The investor presentation dated May 19, 2017 (the
“Investor Presentation”) provided to the Purchaser pertaining to the proposed
financial terms of the merger with Clayton HC, Inc., Clayton Bank and Trust,
American City Bank and James L. Clayton does not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which they are made, subject to the forward-looking statements disclaimer and
risks described therein.

2.36    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

2.37    No Additional Agreements. Except for the Clayton Banks Acquisition and
pursuant to the Company’s equity plans as described in the SEC Documents filed
prior to the date of this Agreement (subject to the Clayton Bank Acquisition
Amendment to be filed by the Company with the SEC prior to Closing), the Company
has no agreements or understandings (including, without limitation, side
letters) with any Purchaser or other Person to purchase shares of Common Stock
on terms more favorable to such Person than as set forth herein.

2.38    Mortgage Banking Business. Except as has not had and would not
reasonably be expected to have a Material Adverse Effect:

(a)    The Company and each of its Subsidiaries has complied with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any of its Subsidiaries satisfied, (A) all applicable federal, state
and local laws, rules and regulations with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing, or filing of claims in
connection with mortgage loans, including all laws relating to real estate
settlement procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (B) the responsibilities and
obligations relating to mortgage loans set forth in any agreement between the
Company or any of its Subsidiaries and any Agency, Loan Investor or Insurer,
(C) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (D) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan; and

(b)    No Agency, Loan Investor or Insurer has (A) claimed in writing that the
Company or any of its Subsidiaries has violated or has not complied with the
applicable underwriting standards with respect to mortgage loans sold

 

10



--------------------------------------------------------------------------------

by the Company or any of its Subsidiaries to a Loan Investor or Agency, or with
respect to any sale of mortgage servicing rights to a Loan Investor, (B) imposed
in writing restrictions on the activities (including commitment authority) of
the Company or any of its Subsidiaries or (C) indicated in writing to the
Company or any of its Subsidiaries that it has terminated or intends to
terminate its relationship with the Company or any of its Subsidiaries for poor
performance, poor loan quality or concern with respect to the Company’s or any
of its Subsidiaries’ compliance with laws.

For purposes of this Section 2.38: (A) “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or any of its
Subsidiaries or (ii) originate, purchase, or service mortgage loans, or
otherwise promote mortgage lending, including state and local housing finance
authorities; (B) “Loan Investor” means any person (including an Agency) having a
beneficial interest in any mortgage loan originated, purchased or serviced by
the Company or any of its Subsidiaries or a security backed by or representing
an interest in any such mortgage loan; and (C) “Insurer” means a person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Company or any of its Subsidiaries, including the
Federal Housing Administration, the United States Department of Veterans’
Affairs, the Rural Housing Service of the U.S. Department of Agriculture and any
private mortgage insurer, and providers of hazard, title or other insurance with
respect to such mortgage loans or the related collateral.

2.39    Risk Management Instruments. The Company and its Subsidiaries have in
place risk management policies and procedures designed to protect against risks
of the type and in amounts reasonably expected to be incurred by companies of
similar size and in similar lines of business as the Company and its
Subsidiaries. Except as has not had or would not reasonably be expected to have
a Material Adverse Effect, since January 1, 2015, all derivative instruments,
including, swaps, caps, floors and option agreements, whether entered into for
the Company’s own account, or for the account of one or more of the
Subsidiaries, were entered into (a) only in the ordinary course of business,
(b) in accordance with prudent practices and in all respects with all applicable
laws, rules, regulations and regulatory policies and (c) with counterparties
believed to be financially responsible at the time; and each of them constitutes
the valid and legally binding obligation of the Company or one of the
Subsidiaries, enforceable in accordance with its terms. Neither the Company nor
the Subsidiaries, nor, to the knowledge of the Company, any other party thereto,
is in breach of any of its obligations under any such agreement or arrangement.

ARTICLE 3

PURCHASER’S REPRESENTATIONS AND WARRANTIES

Each Purchaser represents and warrants to the Company and each Placement Agent,
severally and not jointly, with respect to itself and its purchase hereunder, as
of the date hereof and as of the Closing Date that:

3.1    Investment Purpose. The Purchaser is purchasing the number of Shares set
forth opposite such Purchaser’s name on Exhibit A attached hereto for its own
account and not with a present view toward the public sale or distribution
thereof and has no intention of selling or distributing any of such Shares or
any arrangement or understanding with any other Persons regarding the sale or
distribution of such Shares except in accordance with the provisions of Article
6 or except as would not result in a violation of the Securities Act. The
Purchaser will not, directly or indirectly, offer, sell, pledge, transfer or
otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the Shares except in accordance with the
provisions of Article 6 or pursuant to and in accordance with the Securities
Act.

3.2    Information. The Purchaser has been furnished with all materials that
have been requested by the Purchaser and the Purchaser has had the opportunity
to review the SEC Documents. The Purchaser has been afforded the opportunity to
ask questions of, and request information from, management of the Company.
Neither such inquiries nor any other investigation conducted by or on behalf of
such Purchaser or its representatives or counsel shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
SEC Documents and the Company’s representations and warranties contained in the
Agreement.

 

11



--------------------------------------------------------------------------------

3.3    Acknowledgement of Risk.

(a)    The Purchaser acknowledges and understands that its investment in the
Shares involves a significant degree of risk, including, without limitation,
(i) an investment in the Company is speculative, and only Purchasers who can
afford the loss of their entire investment should consider investing in the
Company and the Shares; (ii) the Purchaser may not be able to liquidate its
investment; (iii) transferability of the Shares is extremely limited; and
(iv) in the event of a disposition of the Shares, the Purchaser could sustain
the loss of its entire investment. Such risks are more fully set forth in the
SEC Documents;

(b)    The Purchaser is able to bear the economic risk of holding the Shares for
an indefinite period, and has knowledge and experience in financial and business
matters such that it is capable of evaluating the risks of the investment in the
Shares;

(c)    The Purchaser has, in connection with the Purchaser’s decision to
purchase Shares, not relied upon any representations or other information
(whether oral or written) other than as set forth in the representations and
warranties of the Company contained herein, the Investor Presentation, and the
information disclosed in the SEC Documents, and the Purchaser has, with respect
to all matters relating to this Agreement and the offer and sale of the Shares,
relied solely upon the advice of such Purchaser’s own counsel and, except as
explicitly provided for herein, has not relied upon or consulted any counsel to
the Placement Agents or counsel to the Company; and

(d)    In addition to the foregoing, the Purchaser hereby acknowledges and
understands that (i) the offering of the Shares pursuant hereto is not
conditioned on the closing of the Clayton Banks Acquisition and that the closing
of the Clayton Banks Acquisition remains subject to the satisfaction of numerous
closing conditions, including without limitation, receipt of all required
regulatory approvals from the Federal Reserve, FDIC and the Tennessee Department
of Financial Institutions; and (ii) if the Clayton Banks Acquisition is not
consummated, the Company will have broad discretion in the use of proceeds from
the sale of the Shares pursuant hereto and the Company shall have no obligation
to return the aggregate Purchase Price for the Shares to the Purchasers.

3.4    Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares or an
investment therein.

3.5    Transfer or Resale. The Purchaser understands that:

(a)    the Shares have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Shares for an indefinite period of time because the Shares may not be
transferred unless (i) the resale of the Shares is registered pursuant to an
effective registration statement under the Securities Act, as contemplated in
Article 6; (ii) the Purchaser has delivered to the Company an opinion of counsel
(in form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Shares to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; (iii) the
Shares are sold or transferred pursuant to Rule 144; or (iv) the Shares are
transferred to an Affiliate of the Purchaser and such Affiliate agrees to the
same representations, warranties, covenants and other restrictions set forth
herein;

(b)    any sale of the Shares made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Shares under circumstances in which the seller (or the Person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and

 

12



--------------------------------------------------------------------------------

(c)    except as set forth in Article 6, neither the Company nor any other
Person is under any obligation to register the resale of the Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.

3.6    Legends.

(a)    The Purchaser understands the certificates representing the Shares will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Shares):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SHARES UNDER APPLICABLE SECURITIES LAWS, UNLESS
OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE COMPANY SHALL BE
ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION IS REQUIRED
PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH THE SHARES
WERE ISSUED.

(b)    To the extent the resale of the Shares is registered under the Securities
Act pursuant to an effective Registration Statement, the Company agrees to
promptly (i) authorize the removal of the legend set forth in Section 3.6(a) and
any other legend not required by applicable law from such Shares and (ii) cause
its transfer agent to issue such Shares without such legends to the holders
thereof by electronic delivery at the applicable balance account at the
Depository Trust Company upon surrender of any stock certificates evidencing
such Shares.    With respect to any Shares for which restrictive legends are
removed pursuant to this Section 3.6(b), the holder thereof agrees to only sell
such Shares when and as permitted by the effective Registration Statement
covering such resale and in accordance with applicable securities laws and
regulations. Any fees (with respect to the Company’s transfer agent, counsel or
otherwise) associated with the removal of such legend(s) shall be borne by the
Company.

(c)    The Purchaser may request that the Company remove, and the Company agrees
to authorize the removal of any legend from the Shares (i) following any sale of
such Shares pursuant to Rule 144, or (ii) if such Shares are eligible for sale
under Rule 144 following the expiration of the six-month holding requirement
under subparagraphs (b)(1)(i) and (d) thereof. Following the time a legend is no
longer required for the Shares under this Section 3.6(c), the Company will, no
later than three Business Days following the delivery by a Purchaser to the
Company or the Company’s transfer agent of a legended certificate representing
such securities, deliver or cause to be delivered to such Purchaser a
certificate representing such securities that is free from all restrictive and
other legends.

3.7    Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into this Agreement and to consummate the Transactions. The
Purchaser has taken all necessary action to authorize the execution, delivery
and performance of this Agreement. Upon the execution and delivery of this
Agreement, this Agreement shall constitute a valid and binding obligation of the
Purchaser enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity and
except as rights to indemnity and contribution may be limited by state or
federal securities laws or public policy underlying such laws.

3.8    Residency. Unless the Purchaser has otherwise notified the Company in
writing, the Purchaser is a resident of, or organized under the laws of, the
jurisdiction set forth immediately below such Purchaser’s name on the signature
pages hereto.

3.9    Acknowledgements Regarding Placement Agents.

(a)    The Purchaser acknowledges that each Placement Agent is acting as
placement agent on a “best efforts” basis for the Shares being offered hereby
and will be compensated by the Company for acting in such capacity. The

 

13



--------------------------------------------------------------------------------

Purchaser represents that (i) the Purchaser was contacted regarding the sale of
the Shares by the Placement Agents or the Company (or an authorized agent or
representative thereof) with whom the Purchaser entered into a verbal or written
confidentiality agreement and (ii) no Shares were offered or sold to it by means
of any form of general solicitation or general advertising as such terms are
used in Regulation D of the Securities Act.

(b)    The Purchaser represents that it is making this investment based on the
results of its own due diligence investigation of the Company, and has not
relied on any information or advice furnished by or on behalf of the Placement
Agents in connection with the Transactions. The Purchaser acknowledges that the
Placement Agents have not made, and will not make, any representations and
warranties with respect to the Company or the Transactions, and the Purchaser
will not rely on any statements made by either Placement Agent, orally or in
writing, to the contrary

3.10    Accredited Investor. Purchaser is and will be on the Closing Date an
institutional “accredited investor” as such term is defined in Rule 501(a) of
Regulation D and as contemplated by subsections (1), (2), (3) and (7) of Rule
501(a) of Regulation D, and has no less than $5,000,000 in total assets.

ARTICLE 4

COVENANTS

4.1    Reporting Status. The Company’s Common Stock is registered under
Section 12 of the Exchange Act. From the date hereof to the end of the
Registration Period, the Company will timely file all documents required to be
filed under the Exchange Act and the rules and regulations thereunder with the
SEC, and the Company will not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.

4.2    Expenses. The Company and each Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

4.3    Financial Information. The financial statements of the Company to be
included in any documents filed with the SEC will be prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, may be condensed or summary
statements or may conform to the SEC’s rules and instructions for Reports on
Form 10-Q), and will fairly present in all material respects the consolidated
financial position of the Company and consolidated results of its operations and
cash flows as of, and for the periods covered by, such financial statements
(subject, in the case of unaudited statements, to normal and recurring year-end
audit adjustments).

4.4    Securities Laws Disclosure; Publicity. On or before 4:30 p.m., New York
local time, on May 26, 2017, the Company shall issue a press release announcing
the signing of this Agreement and describing the terms of the Transactions and
any other material, non-public information that the Company may have provided
any Purchaser at any time prior to the filing of such press release. From and
after the issuance of the press release, no Purchaser shall be in possession of
any material, non-public information received from the Company or any of its
officers, directors, employees or agents, that is not disclosed in the press
release, including without limitation, information regarding the Clayton Banks
Acquisition (including, without limitation, the revised material terms of the
Clayton Banks Acquisition as set forth in the Investor Presentation). The
Company shall not publicly disclose the name of any Purchaser or its investment
adviser, or include the name of any Purchaser or its investment adviser in any
filing with the SEC (other than in a Registration Statement and any exhibits to
filings made in respect of this transaction or, subject to review, and the
consent of each Purchaser named herein (which shall not be unreasonably withheld
or delayed)) in accordance with periodic filing requirements under the Exchange
Act) or any regulatory agency, without the prior written consent of such
Purchaser, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure.

4.5    Sales by Purchasers. Each Purchaser will sell any Shares and, if
applicable, held by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder. No Purchaser will make any sale, transfer or
other disposition of the Shares in violation of federal or state securities
laws.

 

14



--------------------------------------------------------------------------------

4.6    Listing. The Company shall, as promptly as possible following the
issuance of the Shares, take such actions as are necessary (if any) under the
rules and regulations of NYSE or such other securities exchange on which the
Common Stock is listed to ensure that the Shares are authorized for trading on
NYSE or such other securities exchange.

ARTICLE 5

CONDITIONS TO CLOSING

5.1    Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Shares and deliver stock certificate(s) to
each Purchaser is subject to the waiver by the Company or fulfillment as of the
Closing Date of the following conditions:

(a)    Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the Purchase Price for the Shares being purchased
hereunder as set forth opposite such Purchaser’s name on Exhibit A hereto.

(b)    Representations and Warranties. The representations and warranties made
by such Purchaser in Article 3 shall be true and correct in all material
respects as of the Closing Date, except to the extent that such representations
and warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” in which case such representations and warranties (as
so written, including the term “material” or “Material Adverse Effect”) shall be
true and correct in all respects as of the Closing Date.

(c)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

(d)    Absence of Litigation. No proceeding challenging this Agreement or the
Transactions, or seeking to prohibit, alter, prevent or materially delay the
Closing, shall have been instituted or be pending before any court, arbitrator,
governmental body, agency or official.

(e)    No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation.

5.2    Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Shares is subject to the
waiver by such Purchaser or fulfillment as of the Closing Date of the following
conditions:

(a)    Representations and Warranties. The representations and warranties made
by the Company in Article 2 shall be true and correct in all material respects
as of the Closing Date, except to the extent that such representations and
warranties are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” in which case such representations and warranties (as
so written, including the term “material” or “Material Adverse Effect”) shall be
true and correct in all respects as of the Closing Date.

(b)    Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c)    Compliance Certificate. The Chief Executive Officer of the Company shall
deliver to the Purchasers a certificate, dated as of the Closing Date,
certifying that the conditions specified in Sections 5.2(a) and 5.2(b) have been
fulfilled.

 

15



--------------------------------------------------------------------------------

(d)    Blue Sky. The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Shares.

(e)    Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Alston & Bird LLP, counsel to the
Company, in substantially the form attached hereto as Exhibit B hereto.

(f)    Transfer Agent Instructions. If such Purchaser’s Shares are certificated,
the Company shall have delivered to its transfer agent irrevocable instructions
to issue to such Purchaser or in such nominee name(s) as designated by such
Purchaser in writing one or more certificates representing such Shares, set
forth opposite such Purchaser’s name on Exhibit A hereto. If such Shares are not
certificated, such Purchaser shall have received a statement from the Company’s
transfer agent evidencing the issuance of such Shares to such Purchaser on and
as of the Closing Date.

(g)    Absence of Litigation. No proceeding challenging this Agreement or the
Transactions, or seeking to prohibit, alter, prevent or materially delay the
Closing, shall have been instituted or be pending before any court, arbitrator,
governmental body, agency or official.

(h)    No Governmental Prohibition. The sale of the Shares by the Company shall
not be prohibited by any law or governmental order or regulation.

ARTICLE 6

REGISTRATION RIGHTS

6.1    As soon as reasonably practicable, but in no event later than 20 days
after the Closing Date (the “Filing Date”), the Company shall file a
registration statement covering the resale of the Registrable Securities with
the SEC for an offering to be made on a continuous basis pursuant to Rule 415,
or if Rule 415 is not available for offers and sales of the Registrable
Securities, by such other means of distribution of Registrable Securities as the
Holders of a majority of the Registrable Securities may reasonably specify (the
“Initial Registration Statement”). The Initial Registration Statement shall be
on Form S-1 and the Company shall effect the registration, qualifications or
compliances (including, without limitation, the execution of any required
undertaking to file post-effective amendments, appropriate qualifications or
exemptions under applicable blue sky or other state securities laws and
appropriate compliance with applicable securities laws, requirements or
regulations) as promptly as possible after the filing thereof, but in any event
prior to the date which is 45 days after the Closing Date in the event of no
review by the SEC, or if earlier, five business days after a determination by
the SEC that it will not review the Initial Registration Statement, or 120 days
after the Closing Date in the event of a review by the SEC, or, if earlier, five
business days following completion of any review by the SEC (such applicable
deadline, the “Effectiveness Deadline”). For purposes of clarification, any
failure by the Company to file the Initial Registration Statement by the Filing
Date or to have such Registration Statement declared effective by the applicable
Effectiveness Deadline, shall not otherwise relieve the Company of its
obligations to file or effect the Initial Registration Statement as set forth
above in this Section 6.1. In the event the SEC informs the Company that all of
the Registrable Securities cannot, as a result of the application of Rule 415,
be registered for resale on a single registration statement, the Company agrees
to promptly (i) inform each of the Holders thereof, (ii) use its reasonable best
efforts to file amendments to the Initial Registration Statement as required by
the SEC and/or (iii) withdraw the Initial Registration Statement and file a new
registration statement (a “New Registration Statement”), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-1 or, if the Company is ineligible to register for resale the
Registrable Securities on Form S-1, such other form available to register for
resale the Registrable Securities as a secondary offering; provided, that prior
to filing such amendment or New Registration Statement, the Company shall be
obligated to use its reasonable best efforts to advocate with the SEC for the
registration of all of the Registrable Securities. In the event the Company
amends the Initial Registration Statement or files a New Registration Statement,
as the case may be, under clauses (ii) or (iii) above, the Company will use its
reasonable best efforts to file with the SEC, as promptly as allowed by the SEC,
one or more registration statements on Form S-1 or, if the Company is ineligible
to register for resale the Registrable Securities on Form S-1, such other form
available to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the “Remainder Registration Statements”).
Notwithstanding any other provision of this Agreement and subject to the payment
of damages in Section 6.3, if the SEC limits the number of

 

16



--------------------------------------------------------------------------------

Registrable Securities permitted to be registered on a particular Registration
Statement (and notwithstanding that the Company used diligent efforts to
advocate with the SEC for the registration of all or a greater number of
Registrable Securities), any required cutback of Registrable Securities shall be
applied to the Purchasers pro rata in accordance with the number of such
Registrable Securities sought to be included in such Registration Statement by
reference to the amount of Registrable Securities set forth opposite such
Purchaser’s name on Exhibit A (and in the case of a subsequent transfer, the
initial Purchaser’s transferee) relative to the aggregate amount of all
Registrable Securities. Not less than three Business Days prior to the filing of
any Registration Statement, the Company shall provide, in accordance with
Section 8.6, each Holder of Registrable Securities named therein a draft of such
Registration Statement for such Holder’s review and comment, and shall not file
such Registration Statement without the consent of such Holder, which consent
shall not be unreasonably withheld or delayed; provided, that if such Holder
unreasonably withholds or delays its consent to filing of the Registration
Statement, the Company may file the Registration Statement and not include such
Holder’s Shares in the Registration Statement and the Company shall not be
deemed to be in a Registration Default with respect to such Holder.
Notwithstanding anything contained herein to the contrary, if the Filing Date or
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Filing Date or Effectiveness Deadline, as applicable,
shall be extended to the next Business Day on which the SEC is open for
business. If, at any time following the Closing Date, the Company is eligible to
file a registration statement on Form S-3, the Company may file such
registration statement covering the resale of the Registrable Securities with
the SEC (“S-3 Registration Statement”) and withdraw the Initial Registration
Statement, New Registration Statement or Remainder Registration Statements, as
applicable, at the time the S-3 Registration Statement has been declared
effective by the SEC, including by filing a post-effective amendment on Form S-3
to such Registration Statements. No Holder shall be named as an “underwriter” in
any Registration Statement without such Holder’s prior written consent.

6.2    All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 6.1 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.

6.3    The Company further agrees that, in the event that (i) the Initial
Registration Statement has not been filed with the SEC by the Filing Date,
(ii) the Initial Registration Statement or the New Registration Statement, as
applicable, has not been declared effective by the SEC by the applicable
Effectiveness Deadline, (iii) after such Registration Statement is declared
effective by the SEC, (A) such Registration Statement is suspended by the
Company or ceases to remain continuously effective as to all Registrable
Securities for which it is required to be effective or (B) the Holders are not
permitted to utilize the prospectus therein to resell such Registrable
Securities, other than, in each case, within the time period(s) permitted by
Section 6.7(b) or (iv) after the date six months following the Closing Date, and
only in the event a Registration Statement is not effective or available to sell
all Registrable Securities, the Company fails to file with the SEC any required
reports under Section 13 or 15(d) of the Exchange Act such that it is not in
compliance with Rule 144(c)(1), as a result of which the Holders who are not
affiliates are unable to sell Registrable Securities without restriction under
Rule 144 (each such event referred to in clauses (i), (ii), (iii) and (iv), (a
“Registration Default,” and the date on which such Registration Default occurs
being referred to as a “Default Date”)), for all or part of any 30-day period
(each a “Penalty Period”) during which the Registration Default remains uncured
(which initial 30-day period shall commence on the fifth Business Day after the
Default Date if such Registration Default has not been cured by such date and a
new Penalty Period shall commence on the first day following the expiration of a
Penalty Period if the Registration Default has not been cured), the Company
shall pay to each Purchaser an amount in cash, as liquidated damages and not as
a penalty, 0.5% of such Purchaser’s Purchase Price of his or her unregistered
Shares for each Penalty Period during which the Registration Default remains
uncured; provided, that in no event shall the Company be required hereunder to
pay to any Purchaser pursuant to this Agreement more than 0.5% of such
Purchaser’s Purchase Price of his or her securities in any Penalty Period and in
no event shall the Company be required hereunder to pay to any Purchaser
pursuant to this Agreement an aggregate amount that exceeds 5.0% of the Purchase
Price paid by such Purchaser for such Purchaser’s Shares. The Company shall
deliver said cash payment to the Purchaser by the fifth Business Day after the
end of such Penalty Period. If the Company fails to pay said cash payment to the
Purchasers in full by the fifth Business Day after the end of such Penalty
Period, the Company will pay interest thereon at a rate of 10% per annum (or
such lesser maximum amount that is permitted to be paid by applicable law) to
the Purchasers, accruing daily from the date such liquidated damages are due
until such amounts, plus all such interest thereon, are paid in full.
Notwithstanding the foregoing, in the event a Registration Default occurs
pursuant to clause (iii) hereof, the 0.5% of liquidated damages referred to
above for any Penalty Period shall be reduced to equal the percentage determined
by multiplying 0.5% by a fraction, the numerator of which shall be the number of
Registrable Securities covered

 

17



--------------------------------------------------------------------------------

by the Registration Statement that is suspended by the Company or ceases to
remain continuously effective as to all Registrable Securities for which it is
required to be effective which are still Registrable Securities at such time and
for which there is not otherwise an effective Registration Statement at such
time and the denominator of which shall be the number of Registrable Securities
at such time. With respect to each Purchaser, the Filing Date and the
Effectiveness Deadline for a Registration Statement shall be extended without
default or payment of the penalties set forth in this Section 6.3 in the event
that the Company’s failure to file and/or obtain the effectiveness of the
Registration Statement on a timely basis results from the failure of a Purchaser
to timely provide the Company with information requested by the Company and
necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which case the Filing Date and the
Effectiveness Deadline, as applicable, would be extended for such Purchaser only
until five Business Days following the date of receipt by the Company of such
requested information).

6.4    In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense the Company shall:

(a)    except for such times as the Company is permitted hereunder to suspend
the use of the prospectus forming part of a Registration Statement, use its
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep the applicable Registration Statement free of any material
misstatements or omissions, until the earlier of the following: (i) the third
anniversary of the Closing Date or (ii) the date all Shares held by such Holder
may be sold under Rule 144 without being subject to any volume, manner of sale
or publicly available information requirements. The period of time during which
the Company is required hereunder to keep a Registration Statement effective is
referred to herein as the “Registration Period.”

(b)    advise the Holders within three Business Days (which notification shall
not contain any material non-public information regarding the Company):

(i)    when a Registration Statement or any amendment thereto has been filed
with the SEC and when such Registration Statement or any post-effective
amendment thereto has become effective;

(ii)    of any request by the SEC for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(iii)    of the issuance by the SEC of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

(iv)     of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and

(v)    of the occurrence of any event that requires the making of any changes in
any Registration Statement or prospectus so that, as of such date, the
statements therein are not misleading and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in the light of the circumstances under which they
were made) not misleading;

(c)    use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

(d)    if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of each Registration Statement and each
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC;

(e)    during the Registration Period, promptly deliver to each such Holder,
without charge, as many copies of each prospectus included in a Registration
Statement and any amendment or supplement thereto as such Holder

 

18



--------------------------------------------------------------------------------

may reasonably request in writing; and the Company consents to the use,
consistent with the provisions hereof, of the prospectus or any amendment or
supplement thereto by each of the selling Holders of Registrable Securities in
connection with the offering and sale of the Registrable Securities covered by a
prospectus or any amendment or supplement thereto;

(f)    during the Registration Period, if a Holder so requests in writing,
deliver to each Holder, without charge, (i) one copy of the following documents,
other than those documents available via EDGAR: (A) its annual report to its
stockholders, if any (which annual report shall contain financial statements
audited in accordance with generally accepted accounting principles in the
United States of America by a firm of certified public accountants of recognized
standing), (B) if not included in substance in its annual report to
stockholders, its annual report on Form 10-K (or similar form), (C) its
definitive proxy statement with respect to its annual meeting of stockholders,
(D) each of its quarterly reports to its stockholders, and, if not included in
substance in its quarterly reports to stockholders, its quarterly report on Form
10-Q (or similar form), and (E) a copy of each full Registration Statement (the
foregoing, in each case, excluding exhibits); and (ii) if explicitly requested,
all exhibits excluded by the parenthetical to the immediately preceding clause
(E);

(g)    prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by any such
Registration Statement;

(h)    upon the occurrence of any event contemplated by Section 6.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of a prospectus forming part of a Registration Statement, the Company shall use
its commercially reasonable efforts to as soon as reasonably practicable prepare
a post-effective amendment to such Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, such
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

(i)    otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC which
could affect the sale of the Registrable Securities;

(j)    use its commercially reasonable efforts to cause all Registrable
Securities to be listed on each securities exchange or market, if any, on which
equity securities issued by the Company have been listed;

(k)    use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Registrable Securities contemplated hereby and
to enable the Holders to sell Registrable Securities under Rule 144;

(l)    provide to each Purchaser and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which such Purchaser may
reasonably request in order to fulfill any due diligence obligation on its part;
and

(m)    permit a single counsel for the Purchasers to review any Registration
Statement and all amendments and supplements thereto (other than supplements to
a Registration Statement on Form S-1 solely for the purpose of incorporating
other filings with the SEC into such Registration Statement and other than an
amendment to a Registration Statement of Form S-1 on Form S-3 for the purpose of
converting such Registration Statement into a Registration Statement on Form
S-3), within two Business Days prior to the filing thereof with the SEC;

provided, that, in the case of clauses (l) and (m) above, the Company shall not
be required (A) to delay the filing of any Registration Statement or any
amendment or supplement thereto as a result of any ongoing diligence inquiry by
or on behalf of a Holder or to incorporate any comments to any Registration
Statement or any amendment or supplement thereto by or on behalf of a Holder if
such inquiry or comments would require a delay in the filing of such
Registration Statement,

 

19



--------------------------------------------------------------------------------

amendment or supplement, as the case may be, or (B) to provide, and shall not
provide, any Purchaser or its representatives with material, non-public
information unless such Purchaser agrees to receive such information and enters
into a written confidentiality agreement with the Company in a form reasonably
acceptable to the Company.

6.5    The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 6.1 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.

6.6    (a) To the extent permitted by law, the Company shall indemnify each
Holder, each of its directors, officers, partners, members, managers and
investment advisers and each Person controlling such Holder within the meaning
of Section 15 of the Securities Act, with respect to which any registration that
has been effected pursuant to this Agreement, against all claims, losses,
damages and liabilities (or action in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 6.6(c) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, any amendment or supplement thereof, or
other document incident to any such registration, qualification or compliance or
based on any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in light of the circumstances in which they were made, or any
violation by the Company of any rule or regulation promulgated by the Securities
Act applicable to the Company and relating to any action or inaction required of
the Company in connection with any such registration, qualification or
compliance, and will reimburse each Holder and each Person controlling such
Holder, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided, that the Company will not be
liable in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder expressly
for use in preparation of any Registration Statement, prospectus, amendment or
supplement; provided further, that the Company will not be liable in any such
case where the claim, loss, damage or liability arises out of or is related to
the failure of such Holder to comply with its covenants and agreements contained
in this Agreement respecting sales of Registrable Securities, and except that
the foregoing indemnity agreement is subject to the condition that, insofar as
it relates to any such untrue statement or alleged untrue statement or omission
or alleged omission made in any preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time any
Registration Statement becomes effective or in an amended prospectus filed with
the SEC pursuant to Rule 424(b) which meets the requirements of Section 10(a) of
the Securities Act (each, a “Final Prospectus”), such indemnity shall not inure
to the benefit of any such Holder or any such controlling Person, if a copy of a
Final Prospectus furnished by the Company to the Holder for delivery was not
furnished to the Person asserting the loss, liability, claim or damage at or
prior to the time such furnishing is required by the Securities Act and a Final
Prospectus would have cured the defect giving rise to such loss, liability,
claim or damage.

(b)    Each Holder will severally, and not jointly, indemnify the Company, each
of its directors and officers, and each Person who controls the Company within
the meaning of Section 15 of the Securities Act, against all claims, losses,
damages and liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened
(subject to Section 6.6(c) below), arising out of or based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement, prospectus, or any amendment or supplement thereof,
incident to any such registration, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances in which they were made, and will reimburse the Company, such
directors and officers, and each Person controlling the Company for reasonable
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action as
incurred, in each case to the extent, but only to the extent, that such untrue
statement or omission or allegation thereof is made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Holder expressly for use in preparation of any Registration Statement,
prospectus, amendment or supplement; provided that the indemnity shall not apply
to the extent that such claim, loss, damage or liability results from the fact
that a current copy of a prospectus was not made available to the Person
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the Securities Act and a Final Prospectus would have
cured the defect giving rise to such loss, claim, damage or liability.
Notwithstanding the foregoing, a Holder’s aggregate liability pursuant to this
subsection (b) and subsection (d) shall be limited to the net amount received by
the Holder from the sale of the Registrable Securities.

 

20



--------------------------------------------------------------------------------

(c)    Each party entitled to indemnification under this Section 6.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, unless
such failure is materially prejudicial to the Indemnifying Party in defending
such claim or litigation. An Indemnifying Party shall not be liable for any
settlement of an action or claim effected without its written consent (which
consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.

(d)    If the indemnification provided for in this Section 6.6 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any loss, liability, claim, damage or expense referred to therein,
then the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall contribute to the amount paid or payable by such Indemnified
Party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party on the one hand and of the Indemnified Party on the other in connection
with the statements or omissions which resulted in such loss, liability, claim,
damage or expense as well as any other relevant equitable considerations. The
relative fault of the Indemnifying Party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the Indemnifying Party or by the Indemnified
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

6.7    (a)    Each Holder agrees that, upon receipt of any notice from the
Company of the happening of any event requiring the preparation of a supplement
or amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Holders, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, each
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to a Registration Statement and prospectus contemplated by Section 6.1 until its
receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

(b)    Each Holder shall suspend, upon request of the Company, any disposition
of Registrable Securities pursuant to any Registration Statement and prospectus
contemplated by Section 6.1 during no more than two periods of no more than 20
calendar days each during any 12-month period to the extent that the Board of
Directors of the Company determines in good faith that the sale of Registrable
Securities under any such Registration Statement would be reasonably likely to
cause a violation of the Securities Act or Exchange Act.

(c)    As a condition to the inclusion of its Registrable Securities, each
Holder shall furnish to the Company such information regarding such Holder and
the distribution proposed by such Holder as the Company may reasonably request
in writing, including completing a Registration Statement Questionnaire in the
form provided by the Company, or as shall be required in connection with any
registration referred to in this Article 6.

(d)    Each Holder hereby covenants with the Company (i) not to make any sale of
the Registrable Securities pursuant to any Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied, and (ii) if such Registrable Securities are to be sold by
any method or in any transaction other than on a national securities exchange or
in the over-the-counter market, in privately negotiated transactions, or in a
combination of such methods, to notify the Company at least five Business Days
prior to the date on which the Holder first offers to sell any such Registrable
Securities.

 

21



--------------------------------------------------------------------------------

(e)    At the end of the Registration Period the Holders shall discontinue sales
of shares pursuant to any Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by any
such Registration Statement which remain unsold.

6.8    With a view to making available to the Holders the benefits of certain
rules and regulations of the SEC which at any time permit the sale of the
Registrable Securities to the public without registration, so long as the
Holders still own Registrable Securities, the Company shall use its reasonable
best efforts to:

(a)    make and keep adequate, current public information available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times;

(b)    file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c)    so long as a Holder owns any Registrable Securities, furnish to such
Holder, upon any reasonable request, a written statement by the Company as to
its compliance with Rule 144 under the Securities Act, and of the Exchange Act,
a copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.

6.9    The rights to cause the Company to register Registrable Securities
granted to the Holders by the Company under Section 6.1 may be assigned by a
Holder in connection with a transfer by such Holder of all or a portion of its
Registrable Securities; provided, that such transfer must be made at least ten
days prior to the Filing Date and that (i) such transfer may otherwise be
effected in accordance with applicable securities laws; (ii) such Holder gives
prior written notice to the Company at least ten days prior to the Filing Date;
and (iii) such transferee agrees to comply with the terms and provisions of this
Agreement, and such transfer is otherwise in compliance with this Agreement.
Except as specifically permitted by this Section 6.9, the rights of a Holder
with respect to Registrable Securities as set out herein shall not be
transferable to any other Person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited.

6.10    Prior to the time that Registration Statement(s) covering the resale of
all Registrable Securities have been declared effective by the SEC, the Company
shall not file with the SEC a registration statement under the Securities Act of
any of its equity securities other than a registration statement required to be
filed pursuant to this Agreement, a registration statement on Form S-8 or, in
connection with an acquisition, a registration statement on Form S-4; provided,
that the foregoing restrictions in this Section 6.10 shall terminate upon such
time as all of the Registrable Securities (i) have been publicly sold by the
Holders or (ii) may be sold under Rule 144 during any 90-day period.

6.11    The rights of any Holder under any provision of this Article 6 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by such Holder.

ARTICLE 7

DEFINITIONS

7.1    “Agreement” has the meaning set forth in the preamble.

7.2    “Affiliate” means, with respect to any Person (as defined below), any
other Person controlling, controlled by or under direct or indirect common
control with such Person (for the purposes of this definition “control,” when
used with respect to any specified Person, shall mean the power to direct the
management and policies of such Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the
foregoing).

7.3    “Bank” has the meaning set forth in Section 2.1(b).

 

22



--------------------------------------------------------------------------------

7.4    “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.

7.5    “Bylaws” has the meaning set forth in Section 2.3.

7.6    “Certificate of Incorporation” has the meaning set forth in Section 2.3.

7.7    “Clayton Banks Acquisition” has the meaning set forth in Section 2.14.

7.8    “Closing” has the meaning set forth in Section 1.3.

7.9    “Closing Date” has the meaning set forth in Section 1.3.

7.10    “Common Stock” means the common stock, par value $1.00 per share, of the
Company.

7.11    “Company” means FB Financial Corporation.

7.12    “Company Reports” has the meaning set forth in Section 2.5(c).

7.13    “CRA” has the meaning set forth in Section 2.5(a).

7.14    “Currency and Foreign Transactions Reporting Act” has the meaning set
forth in Section 2.5(b).

7.15    “Environmental Laws” has the meaning set forth in Section 2.30.

7.16    “ERISA” has the meaning set forth in Section 2.31.

7.17    “Evaluation Date” has the meaning set forth in Section 2.8.

7.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

7.19    “FDIC” has the meaning set forth in Section 2.5(a).

7.20    “Federal Reserve” has the meaning set forth in Section 2.5(a).

7.21    “Filing Date” has the meaning set forth in Section 6.1.

7.22    “FINRA” has the meaning set forth in Section 2.29.

7.23    “Final Prospectus” has the meaning set forth in Section 6.6(a).

7.24    “Financial Statements” means the financial statements of the Company
included in the SEC Documents.

7.25    “Holders” means any Person holding Registrable Securities or any Person
to whom the rights under Article 6 have been transferred in accordance with
Section 6.9 hereof.

7.26    “Indemnified Party” has the meaning set forth in Section 6.6(c).

7.27    “Indemnifying Party” has the meaning set forth in Section 6.6(c).

7.28    “Initial Registration Statement” has the meaning set forth in
Section 6.1.

7.29    “Intellectual Property” has the meaning set forth in Section 2.11.

 

23



--------------------------------------------------------------------------------

7.30    “Investment Company Act” has the meaning set forth in Section 2.13.

7.31    “Investor Presentation” has the meaning set forth in Section 2.35.

7.32    “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets, results of operations or financial condition of
the Company, taken as a whole, or (b) the ability of the Company to perform its
obligations pursuant to the Transactions.

7.33    “Material Agreements” has the meaning set forth in Section 2.7.

7.34    “Money Laundering Laws” has the meaning set forth in Section 2.20.

7.35    “New Registration Statement” has the meaning set forth in Section 6.1.

7.36    “NYSE” means the New York Stock Exchange.

7.37    “OFAC” has the meaning set forth in Section 2.33.

7.38    “Offering” means the private placement of the Company’s Shares
contemplated by this Agreement.

7.39    “PCAOB” has the meaning set forth in Section 2.17.

7.40    “Penalty Period” has the meaning set forth in Section 6.3.

7.41    “Permits” has the meaning set forth in Section 2.6(d).

7.42    “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).

7.43    “Placement Agents” means Keefe, Bruyette & Woods, Inc. and Stephens Inc.

7.44    “Purchase Price” has the meaning set forth in Section 1.1.

7.45    “Purchasers” mean the Purchasers whose names are set forth on the
signature pages of this Agreement, and their permitted transferees.

7.46    The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.

7.47    “Registrable Securities” means the Shares; provided, that securities
shall only be treated as Registrable Securities if and only for so long as they
(i) have not been disposed of pursuant to a registration statement declared
effective by the SEC, (ii) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale and (iii) are held by a Holder or a
permitted transferee pursuant to Section 6.9.

7.48    “Registration Default” has the meaning set forth in Section 6.3.

7.49    “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the fees of legal counsel for any Holder).

 

24



--------------------------------------------------------------------------------

7.50    “Registration Period” has the meaning set forth in Section 6.4(a).

7.51     “Registration Statement” means any one or more registration statements
of the Company filed under the Securities Act that covers the resale of any of
the Registrable Securities pursuant to the provisions of this Agreement
(including without limitation the Initial Registration Statement, the New
Registration Statement, Form S-3 Registration Statement, and any Remainder
Registration Statements) and amendments and supplements to such Registration
Statements, including post-effective amendments.

7.52    “Remainder Registration Statement” has the meaning set forth in
Section 6.1.

7.53     “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.

7.54    “Rule 415” means Rule 415 promulgated under the Securities Act, or any
successor rule.

7.55    “Sanctioned Countries” has the meaning set forth in Section 2.33.

7.56    “SEC” means the United States Securities and Exchange Commission.

7.57    “SEC Documents” has the meaning set forth in Section 2.7.

7.58    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.

7.59    “Selling Expenses” means all selling commissions, discounts and expenses
applicable to the sale of Registrable Securities and all fees and expenses of
legal counsel for any Holder.

7.60    “Shares” has the meaning set forth in Section 1.1.

7.61    “Subsidiary” of any Person shall mean any corporation, partnership,
limited liability company, joint venture or other legal entity of which such
Person (either alone or through or together with any other subsidiary) owns,
directly or indirectly, more than 50% of the stock or other equity interests the
holders of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.

7.62    “Transactions” shall mean the transactions contemplated hereby
(including the issuance and sale of the Shares) and shall not include the
Clayton Banks Acquisition or any other transactions contemplated by the
agreements entered into in connection with the Clayton Banks Acquisition.

7.63     “USA PATRIOT Act” has the meaning set forth in Section 2.5(a).

ARTICLE 8

GOVERNING LAW; MISCELLANEOUS

8.1    Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.

8.2    Counterparts; Signatures by Facsimile. This Agreement may be executed in
two or more counterparts, all of which are considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile or e-mail transmission of a
copy of this Agreement bearing the signature of the party so delivering this
Agreement.

8.3    Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.

 

25



--------------------------------------------------------------------------------

8.4    Severability. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
will be deemed modified in order to conform with such statute or rule of law.
Any provision hereof that may prove invalid or unenforceable under any law will
not affect the validity or enforceability of any other provision hereof.

8.5    Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. No provision of this Agreement may be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement. Any
amendment or waiver by a party effected in accordance with this Section 8.5
shall be binding upon such party, including with respect to any Shares purchased
under this Agreement at the time outstanding and held by such party (including
securities into which such Shares are convertible and for which such Shares are
exercisable) and each future holder of all such securities.

8.6    Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when sent by confirmed email, telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next Business
Day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one Business Day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. The addresses for such communications are:

 

  If to the Company:   

FB Financial Corporation

211 Commerce Street, Suite 300

Nashville, Tennessee 37201

Attn: James R. Gordon

  jgordon@firstbankonline.com

  Will Martin

  wmartin@firstbankonline.com

  With a copy to:   

Alston & Bird LLP

1201 West Peachtree Street

Atlanta, Georgia 30309-3424

Attn: Mark C. Kanaly

  mark.kanaly@alston.com

  Kyle G. Healy

  kyle.healy@alston.com

If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.

8.7    Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and assigns. The Company will not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Purchasers, and no Purchaser may assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Company, except as permitted in accordance with Section 6.9 hereof.

8.8    Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto, their respective permitted successors and assigns and the
Placement Agents, and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

8.9    Further Assurances. Each party will do and perform, or cause to be done
and performed, all such further acts and things, and will execute and deliver
all other agreements, certificates, instruments and documents, as another party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the Transactions.

 

26



--------------------------------------------------------------------------------

8.10    No Strict Construction. The language used in this Agreement is deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

8.11    Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case.

8.12    Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof.

8.13    Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. The decision of each Purchaser to purchase
Shares pursuant to this Agreement has been made by such Purchaser independently
of any other Purchaser and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company or any of its Subsidiaries which may have
been made or given by any other Purchaser or by any agent or employee of any
other Purchaser, and no Purchaser and none of its agents or employees shall have
any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statements or opinions. Nothing
contained herein and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group, or are deemed affiliates with
respect to such obligations or the Transactions. Each Purchaser acknowledges
that no other Purchaser has acted as agent for such Purchaser in connection with
making its investment hereunder and that no Purchaser will be acting as agent of
such Purchaser in connection with monitoring its investment in the Shares or
enforcing its rights under this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and a Purchaser, solely, and not between
the Company and the Purchasers collectively and not between and among the
Purchasers.

8.14    Termination. This Agreement shall terminate without any further action
by any party hereto if the Closing does not occur on or prior to June 15, 2017.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first above written.

FB Financial Corporation

 

By:  

 

Name:   Christopher T. Holmes Title:   President and Chief Executive Officer

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed as of the date first above written.

 

PURCHASER:  

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

Facsimile:  

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS

 

Purchaser

   Shares      Purchase Price  

[                ]

     [                 ]     $ [             ] 

[                ]

     [                 ]     $ [             ] 

[                ]

     [                 ]     $ [             ] 

[                ]

     [                 ]     $ [             ] 

[                ]

     [                 ]     $ [             ] 

Total

     [                 ]     $ [             ] 